                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

MICHAEL A. MURPHY,                                       )
                                                         )
                                                         )
                Petitioner,                              )       No. 3:19-cv-00487
                                                         )       Judge Trauger
v.                                                       )
                                                         )
STATE OF TENNESSEE DEPARTMENT                            )
OF CORRECTIONS,                                          )
                                                         )
        Respondent.                                      )

                                          MEMORANDUM

        Petitioner Michael A. Murphy, an inmate of the Rutherford County Sheriff’s Office, filed

a pro se petition for a writ of habeas corpus, alleging that he is not receiving all of the pre-trial jail

credit days to which he is entitled. (Doc. No. 1).

I.      Preliminary Matters

        The petitioner does not specify under which statute he seeks habeas relief. In his petition,

he alleges that he is not receiving credit for all of the days he served in jail before his state criminal

trial. According to the petitioner, he is “due the entire eight (8) days a month for the entire 317

days pre-trial jail confinement” which amounts to 84 days; however, according to the petitioner,

he is only receiving 48 days of pre-trial jail credit. (Doc. No. 1 at 3-5).

        Under 28 U.S.C. § 2241(c)(3), a writ of habeas corpus extends to a prisoner “in custody in

violation of the Constitution or laws or treatises of the Unites States[.]” A petition for a writ

pursuant to 28 U.S.C. § 2241 generally arises from “a challenge to the manner in which a sentence

is executed, rather than the validity of the sentence itself.” Capaldi v. Pontesso, 135 F.3d 1122,

1123 (6th Cir. 1998) (citing United States v. Jalili, 925 F.2d 889, 893 (6th Cir. 1991)).             An


                                                    1
incarcerated state petitioner may use 28 U.S.C. § 2241 to challenge the execution of a sentence,

the manner in which a sentence is being served, or claims generally pertaining to the computation

of parole or sentencing credits. Ali v. Tenn. Bd. of Pardon and Paroles, 431 F.3d 896, 896 (6th Cir.

2005); Greene v. Tenn. Dep’t of Corr., 265 F.3d 369, 372 (6th Cir. 2001). But see Allen v. White,

185 F. App’x 487, 490 (6th Cir. 2006) (noting that “there exists some question whether state

prisoners may ever proceed under § 2241”).

        The court finds that the instant petition should be construed as having been filed pursuant

to Section 2241 since the petition advances claims pertaining to the computation of the petitioner’s

sentence and the application of pre-trial jail credits.

II.     Rule 4 Examination of Petition for Writ of Habeas Corpus

        The Rules Governing Section 2254 Cases apply to habeas petitions filed under 28 U.S.C.

§ 2241. Rule 1(b), § 2254 Rules. Under Rule 4, Rules Governing Section 2254 Cases, the court

is required to review a petition filed under Section 2241 promptly and determine whether “it

plainly appears from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court.”   The court’s preliminary review under Rule 4 reveals at least one

potential deficiency with the instant petition: the petitioner has not exhausted available state court

remedies.

        Petitioners must first exhaust their available state court remedies prior to filing a Section

2241 petition. See Phillips v. Ct. of Common Pleas, 668 F.3d 804, 810 & n.4 (6th Cir. 2012); Ali,

431 F.3d 896, 897-98. Here, the petition alleges that the petitioner is not receiving all of the pre-

trial jail credit days to which he is entitled. In Tennessee, prisoners have a statutory right to jail

credit for “time served in the jail pending arraignment and trial as well as the time subsequent to

any conviction arising out of the original offense for which he was tried.” State v. Henry, 946



                                                   2
S.W.2d 833, 834 (Tenn. Crim. App. 1997) (citing Tenn. Code Ann. § 40-23-101(b)). The trial

court is responsible for awarding prejudgment jail credit, and a challenge to the award of

prejudgment jail credit must be brought in the trial court. See Yates v. Parker, 371 S.W.3d 152,

155 (Tenn. Crim. App. 2012); Henry, 946 S.W.2d at 834. The Tennessee Supreme Court recently

has clarified that the appropriate procedural mechanism for challenging the award of jail credit is

through a motion to correct a clerical error under Tennessee Rule of Criminal Procedure 36. See

Order, Anderson v. Washburn, No. M2018-00661-SC-R11-HC (Tenn. June 27, 2019) (explaining

that failure to award pretrial jail credit is not a cognizable ground for relief in a state habeas corpus

petition or a motion to correct an illegal sentence).

        A prisoner challenging the award of post-judgment sentence reduction credits, such as

“good time” or behavior credits, must follow the procedures of the Uniform Administrative

Procedures Act (“UAPA”). See Yates, 371 S.W.3d at 155 (“The proper avenue to address post-

judgment jail credit for prisoners is through the TDOC administratively.”). The same is true for a

challenge to the sentence expiration date or release eligibility date. See Hughley v. State, 208

S.W.3d 388, 395 (Tenn. 2006); see also Tenn. Code Ann. § 40-35-501(r); Shorts v. Bartholomew,

278 S.W.3d 268, 277-78 (Tenn. 2009).

        In order to exhaust under the UAPA, a petitioner first must seek a declaratory order

regarding the sentence calculation from TDOC. Stewart v. Schofield, 368 S.W.3d 457, 464 (Tenn.

2012); Bonner v. Tenn. Dep’t of Corr., 84 S.W.3d 576, 583 (Tenn. Ct. App. 2001) (citing Tenn.

Code Ann. § 4-5-5-225(b)). If TDOC refuses to issue a declaratory order, the petitioner may seek

judicial review by seeking a declaratory judgment in the chancery court and may appeal the

chancery court’s adverse decision to the Tennessee Court of Appeals. Stewart, 368 S.W.3d at 464;

Bonner, 84 S.W.3d at 578.



                                                   3
        It does not appear that the petitioner has exhausted a claim predicated on the award of

prejudgment jail credit. The petition does not allege that, prior to seeking habeas corpus relief in

federal court, the petitioner filed a motion in the state trial court seeking the application of his

prejudgment jail credit. After the petitioner files such motion and the trial court rules on the motion,

the petitioner will need to complete an appeal to the Tennessee Court of Criminal Appeals in order

to exhaust his state court remedies with respect to this claim.

        To the extent the petitioner advances a claim predicated on the calculation of his sentence

expiration date or the award of sentence reduction credits, it appears he has not yet exhausted that

claim either. It does not appear that the petitioner has availed himself of the remedies under the

UAPA with respect to any such claim. See Stewart, 368 S.W.3d 457, 464-65 (explaining the

applicable procedure under the UAPA and stating that “an inmate dissatisfied with TDOC’s

calculation of a release eligibility date may challenge the calculation, but the challenge must

comply with the procedures of the UAPA”); see also Cooksey v. Leibach, No. 3:14-cv-01105,

2014 WL 5589898, at *3-4 (M.D. Tenn. Nov. 3, 2014) (dismissing habeas corpus petition without

prejudice where petitioner failed to exhaust a sentencing claim through Tennessee’s UAPA); see

also Anter v. Tenn. Dep’t of Corr., No. 3:19-cv-00305, 2019 WL 2075888, at *2-3 (M.D. Tenn.

May 10, 2019) (reviewing state remedies for exhaustion of claim that a state prisoner was denied

“street time” credit); Bru’ton v. Johnson, No. 3:15-cv-00884, 2016 WL 912283, at *5 (M.D. Tenn.

Mar. 9, 2016) (finding that petitioner’s § 2241 petition was unexhausted because petitioner

challenging his sentence credits had not availed him of the remedies provided by UAPA).

Therefore, the petition is subject to dismissal without prejudice until the petitioner properly

exhausts his state court remedies for challenging his sentence. See Rose v. Lundy, 455 U.S. 509,

522 (1982).



                                                   4
       The court acknowledges the petitioner’s frustration with trying to calculate and understand

the application of his sentence credits. If the petitioner disagrees with Tennessee Department of

Correction’s calculation of his sentence credits, he can challenge the calculation by way of the

methods described above while exhausting his state court remedies. Only after doing so may he

challenge that calculation in federal court.

III.   Conclusion

       After conducting a preliminary review of the petitioner’s Section 2241 petition under Rule

4, Rules Governing Section 2254 Cases, it appears that the petition should be dismissed as

unexhausted. However, the petitioner will be given thirty (30) days to show cause why his petition

should not be dismissed for that reason.

       An appropriate order will be entered.




                                               ______________________________________
                                               Aleta A. Trauger
                                               United States District Judge




                                                 5
